Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP-2003/262,997 {hereon reference will be made to translation of the application JP-2002065819 associated with JP-2003/262,997 found on Global Dossier}.
JP-2003/262,997 discloses a conductive elastic roll, including toner conveying roller, comprising polyurethane foam that is formed by impregnating the polyurethane foam structure with conductive cured silicone resin as claimed which contains conductive agent that includes Ketjen black, which meets  the requirements of the claims (see abstract, claims 1-3, paragraphs [0006]-[0009], [0013]-[0020] & [0028] and Examples), as well as viscosities for the curable binder resin as claimed by claim 12 (see, again, the Examples). 
	Claims differ from JP-2003/262,997 in that they do not specify the amounts of binder resin impregnation and the amounts of the accompanying conductive material, respectively, as claimed.  However, incorporatable combinations are provided through JP-2003/262,997’s examples and JP-2003/262,997 identifies the combination of the resin binder and conductive material to be effective for achieving improved image quality and roller durability (see paragraphs [0005], [0006] and Examples).  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized the binder resin and the included conductive material of JP-2003/262,997 in any amount in forming the In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402.  Similarly, it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).

	Applicants’ arguments have been considered. However, they are unpersuasive, and rejection is maintained as set forth above.
	Initially, it is noted that an inadvertent omission has been corrected in the statement of the rejection above. Accordingly, the language “in any amount” has been inserted into the body of the rejection in the location of inadvertent omission. It is clear throughout the statements of the rejection under 35USC103, including the actual statement of difference(s) and identified case law, that it is difference in the amount(s) of materials that is being resolved through the position of obviousness over JP-2003/262,997.  Accordingly, rejection as set forth and maintained above does not constitute a new grounds of rejection (other than that which was necessitated by applicants’ amendment).     
	Regarding applicants’ argument that the silicon resins as claimed are not disclosed by JP-2003/262,997, it is held that this position is not persuasive in that the silicon resins as defined by6 the claims are disclosed by JP-2003/262,997 (see, again, paragraphs [0016] & [0017]).  Further, difference in the patentable sense, based on limitation in the claims, has not been identified by applicants at this time.
	As to applicants’ assertions of advantageous effects, it is held that showings of new or unexpected results must be demonstrated to be attributable to difference in the claims.  The difference 
Further, as to applicants’ arguments concerning results, the following is held to apply:
Results Must be Unexpected:
Unexpected properties must be more significant than expected properties to rebut a prima facie case of obviousness. In re Nolan 193 USPQ 641 CCPA 1977. 
Obviousness does not require absolute predictability. In re Miegel 159 USPQ 716. 
Since unexpected results are by definition unpredictable, evidence presented in comparative showings must be clear and convincing. In re Lohr 137 USPQ 548.
In determining patentability, the weight of the actual evidence of unobviousness presented must be balanced against the weight of obviousness of record. In re Chupp, 2 USPQ 2d 1437; In re Murch 175 USPQ 89; In re Beattie, 24 USPQ 2d 1040.
Claims Must be Commensurate With Showings:
Evidence of superiority must pertain to the full extent of the subject matter being claimed. In re Ackerman, 170 USPQ 340; In re Chupp, 2 USPQ 2d 1437; In re Murch 175 USPQ 89; Ex Parte A, 17 USPQ 2d 1719; accordingly, it has been held that to overcome a reasonable case of prima facie obviousness a given claim must be commensurate in scope with any showing of unexpected results. In re Greenfield, 197 USPQ 227. Further, a limited showing of criticality is insufficient to support a broadly claimed range. In re Lemin, 161 USPQ 288. See also In re Kulling, 14 USPQ 2d 1056.
Applicants’ have not persuasively demonstrated unexpected results for the combinations of their claims.  Applicants have not demonstrated their results to be unexpected and more than mere optimizations of the knowledge in the art or more significant than being secondary in nature. Further, 
	As to applicants’ assertions as to the apparent reasons and/or motivation to make the changes indicated in the rejection above, it is held and maintained that the stated reason(s) and motivation to make the changes as indicated are proper and have not been refuted in fact.  It is held and maintained, as stated above, that JP-2003/262,997 identifies the combination of the resin binder and conductive material to be effective for achieving improved image quality and roller durability (see paragraphs [0005], [0006] and Examples). It is held and maintained that this motivation is sufficient to support the position of obviousness, and this position has not been refuted in fact.  
 	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN M COONEY/                Primary Examiner, Art Unit 1765